Citation Nr: 0910866	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-31 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the Veteran's cause of 
death. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active duty for training (ADT) from 
November 21, 1974, to March 28, 1975.  The Veteran died in 
July 1996.  The appellant is his surviving spouse

In a June 2004 decision, the Board denied entitlement to 
service connection for the Veteran's cause of death.  
Thereafter, the appellant attempted to reopen her claim for 
service connection for the Veteran's cause of death during 
that same month.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's application to reopen a previously denied claim 
of entitlement to service connection for the Veteran's cause 
of death. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  Information concerning the VCAA was provided to the 
appellant by the RO in correspondence dated in December 2004.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) addressed directives 
consistent with the VCAA with regard to new-and-material-
evidence claims.  The Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought.  
The VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  Id.

Unfortunately, the previous correspondence sent by VA does 
not provide a clear explanation of the evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service-connected, as required in Hupp.  
The December 2004 correspondence also does not discuss the 
bases for the denial of service connection for the Veteran's 
cause of death in the prior final Board decision in June 
2004, nor does it adequately notify the appellant of the 
specific evidence and information that is necessary to reopen 
her claim for service connection for the Veteran's cause of 
death.  Therefore, the appellant should also be provided with 
a proper notice letter that complies with the Court's holding 
in Kent.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should send the appellant a 
corrective VCAA notice, as defined by the 
Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as it pertains to the matter of 
whether new and material evidence has been 
received to reopen her claim for service 
connection for the Veteran's cause of 
death.  The appellant should be provided 
correspondence which contains the 
applicable standard for the submission of 
new and material evidence.  The notice 
should explain that "material evidence" 
is existing evidence, that, by itself or 
when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  The letter 
should specifically discuss the bases for 
the denial of service connection for the 
Veteran's cause of death in the prior 
final Board decision in June 2004 as well 
as notify the appellant of the specific 
evidence and information that is necessary 
to reopen her claim for service connection 
for the Veteran's cause of death.

The AMC/RO is also to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected, in 
accordance with Hupp v. Nicholson, 21 Vet. 
App. 342 (2007).

2.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


